 ALL SEASONS HEATING AND AIR CONDITIONING49All Seasons Heating and Air Conditioning, Inc. andSheet Metal Workers Local Union #242, SheetMetal Workers International Association, AFL-CIO, CLC. Case 19-CA-12955May 18, 1981DECISION AND ORDERUpon a charge filed on November 13, 1980, bySheet Metal Workers Local Union #242, SheetMetal Workers International Association, AFL-CIO, CLC, herein called the Union, and dulyserved on All Seasons Heating and Air Condition-ing, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 19, issued a com-plaint and notice of hearing on December 15, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September30, 1980, following a Board election in Case 19-RC-9811, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;1and that, commencing on or about October15, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Decem-ber 22, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On January 5, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 13,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.I Official notice is taken of the record in the representation proceed-ing, Case 19-RC-9811, as the term "record" is defined in Sees. 1()2.tand 102.69(g) of the Hoard's Rules and Regulations, Series 8, as amendedSee LTV Electroystenems, Inc. 166 NLRB 938 (1967). enfd 388 F 2d 6tl(4th Cir 1968); Golden .4ge Reverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969) Interrype Co. v. Penello, 269 F.Supp 571(DC.Va 1967) Follett Corp. 164 NIRB 378 (1967). enfd 397 F:2d 91(7th Cir. 1968): Sec 9(d) of the NLRA. as amended256 NLRB No. 11Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits that the Union has been certified as the col-lective-bargaining representative of the employeesin the appropriate unit. Respondent also admits thatthe Union requested it to bargain collectively withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and that it has failed and refused to recog-nize and to bargain with the Union. Respondentcontends, however, that the certification was im-proper, and denies that the Union is the exclusiverepresentative of the employees. In its response tothe Notice to Show Cause dated January 20, 1981,Respondent asserts that its objections to the elec-tion were meritorious, and also asserts for the firsttime that the Regional Director failed to make afull investigation into its objections.2Respondentdoes not explicate the basis for this last assertion.Review of the record herein, including therecord in Case 19-RC-9811, reveals that on orabout June 4, 1980, Respondent and the Union en-tered into a Stipulation for Certification Upon Con-sent Election in a unit of all employees but exclud-ing office clerical employees, salespersons, profes-sional employees, guards and supervisors as definedin the Act. Subsequently, on June 26, 1980, in asecret-ballot election a majority of the unit employ-ees designated and selected the Union as their col-lective-bargaining representative.On July 1, 1980, Respondent filed timely objec-tions to conduct affecting the results of the elec-tion. Subsequently, the Regional Director forRegion 19 conducted an investigation of these ob-jections. In a Report on Objections dated August18, 1980, the Regional Director recommended thatRespondent's objections be overruled in their en-tirety, and that the Board issue a Certification ofRepresentative.On August 25, 1980, Respondent filed exceptionsto the Regional Director's Report on Objections.On September 30, 1980, the Board issued a Deci-sion and Certification of Representative, findingthat the exceptions did not raise any material issuesof fact or law which would warrant reversal of theRegional Director, and certified the Union as thecollective-bargaining representative for the above-described unit of employees. On or about October2, 1980, the Union requested Respondent to bargain()li Janual5 26, 1981, Respi dent. to supplement its asver to theGeneral Counsel nmotion, filed a copy of ts exceptions to the RegionalIirect lor's Report n Ohiecltions inl the lnderlyinig representation ca.eic 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith it concerning rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment. On October 15, 1980, Respondent deniedthe Union's request to bargain.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.s Wefind no merit in Respondent's assertion, made forthe first time in its response to the Notice To ShowCause, that the Regional Director failed to fully in-vestigate its objections. Respondent did not raisethis issue in its exceptions to the Regional Direc-tor's Report on Objections in the underlying repre-sentation proceeding, nor does it offer any evi-dence to substantiate its claim at this time. Further-more, the balance of Respondent's defense herein isan attempt to relitigate its objections consideredand rejected by the Board in the underlying repre-sentation proceeding.All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is engaged in the business of sheetmetal fabrication with offices and place of businessin Yakima, Washington. During the past 12 monthspreceding the issuance of the complaint, a periodrepresentative of all times material herein, Re-spondent had gross sales of goods and servicesvalued in excess of $500,000 and during the sameperiod it purchased and caused to be transferredand delivered to its facilities within the State ofWashington goods and materials valued in excessof $50,000 directly from sources outside the Stateor from suppliers within the State which in turnobtained goods and materials from outside theState of Washington.3 See Pittsburgh Plate Glass Co. v. NL.R.B, 313 U S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f and 102.69(cL.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers Local Union #242, SheetMetal Workers International Association, AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of the Employer at its Yakima,Washington, facility, but excluding office cleri-cal employees, salespersons, professional em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn June 26, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 19, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on September 30, 1980,and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 2, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 15, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 15, 1980, and at all times thereafter, re- ALL SEASONS HEATING AND AIR CONDITIONING51fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of All Seasons Heating and AirConditioning, Inc., set forth in section III, above,occurring in connection with its operations de-scribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. All Seasons Heating and Air Conditioning,Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Sheet Metal Workers, Local Union #242,Sheet Metal Workers International Association,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. All employees of the Employer at its Yakima,Washington, facility, but excluding office clericalemployees. salespersons, professional employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since September 30, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 15, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,All Seasons Heating and Air Conditioning, Inc.,Yakima, Washington, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Sheet Metal Work-ers, Local Union #242, Sheet Metal Workers Inter-national Association, AFL-CIO, CLC, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All employees of the Employer at its Yakima,Washington, facility, but excluding office cleri-cal employees, salespersons, professional em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct: 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Yakima, Washington, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Sheet Metal Workers, Local Union #242,Sheet Metal Workers International Associ-ation, AFL-CIO, CLC, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees of the Employer at itsYakima, Washington, facility, but excludingoffice clerical employees, salespersons, pro-fessional employees, guards and supervisorsas defined in the Act.ALL SEASONS HEATING AND AIRCONDITIONING, INC.